Citation Nr: 9913358	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
February 1946, with an additional unconfirmed period of 
service in the early 1950's.  This appeal arises from a June 
1995 rating decision of the Department of Veterans Affairs 
(VA), St. Petersburg, Florida, regional office (RO).

In September 1996, a hearing was held in St. Petersburg, 
Florida, before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).

In December 1996, the Board remanded the case for additional 
development.  Subsequently, an October 1997 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran attended one year of high school, has had 
work experience on a horse farm for many years, and has not 
worked regularly since approximately 1988.

3.  The veteran's service-connected disabilities are status 
post L4-L5 laminectomy and diskectomy with left 
radiculopathy, rated as 60 percent disabling, and weakness 
and limitation of motion of the left ankle (secondary to the 
back disability), rated as 10 percent disabling.  His 
combined service connected disability rating is 60 percent.

4.  The veteran's service-connected disabilities are shown to 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have been met.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

In September 1968, service connection for arthritis of the 
lumbar spine was granted.  That disability is currently 
described as status post L4-5 laminectomy and diskectomy with 
left radiculopathy, now evaluated as 60 percent disabling.  
Service connection for weakness and limitation of motion of 
the left ankle, secondary to the low back disability, was 
granted in June 1995, and a 10 percent evaluation was 
assigned from September 1993.  His combined service connected 
disability rating is 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  38 C.F.R. 
§§ 3.321(b), 4.16 (1998).  If there is only one such 
disability, it shall be ratable at 60 percent or more, and if 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and sufficient 
additional disability shall bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

The Board concludes that the veteran meets the requirements 
under § 4.16(a) since the record shows that his service 
connected left ankle disability is secondary to his service 
connected back disorder, and, furthermore, both disabilities 
affect his orthopedic system.

The record indicates that the veteran attended one year of 
high school.  He completed an air conditioning and 
refrigeration course following service, but has testified 
that he never used that training since he was unable to lift 
the air conditioning units.  He worked for more than twenty 
years as a manager of a horse farm.  He was last employed 
there in 1988.  He has testified that he is unable to meet 
the physical requirements of the job, which includes 
extensive walking and physical evaluation of horses.

The record demonstrates that the veteran has some non service 
connected disabilities, chiefly hypertension and benign 
prostatic hypertrophy.  A VA examination in May 1997 
specifically noted that those conditions did not preclude the 
veteran from seeking gainful employment.  

A VA orthopedic examination in May 1995 noted that the 
veteran had persistent low back pain and evidence of 
degenerative disease in his lower spine.  There was also 
evidence of radiculopathy at L5-S1 on the left with marked 
loss of muscle strength.  The examiner also described 
markedly decreased range of motion due to the severe pain in 
the veteran's lower back.  A VA neurological examination in 
May 1997 noted that the veteran had residuals of lumbar 
stenosis with left leg weakness, which caused him difficulty 
with his gait.  A VA social and industrial survey conducted 
in June 1997 noted that his left leg was noticeably smaller 
than his right due to muscle wasting, and that his disc 
problems impaired his ability to function.

In this case, it would appear from the recent medical 
findings that the veteran would no longer be able to perform 
any type of employment requiring physical labor, particularly 
one requiring extensive walking and handling of horses such 
as his former occupation, based solely on the service-
connected disabilities, since he has significant pain and 
lack of mobility in the back and left leg.  Based upon the 
veteran's education and employment history, it is conceivable 
that he would be qualified for certain sedentary jobs, but 
his back pain would make even those types of employment 
difficult.

A veteran needs only to demonstrate that there is "an 
approximate balance of positive and negative evidence" in 
order to prevail.  It is well-established that in order for a 
claim to be denied, the preponderance of the evidence must be 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran testified that he had been found disabled by the 
Social Security Administration (SSA).  Pursuant to the 
Board's remand, the RO attempted to obtain the records before 
the SSA administrative law judge (ALJ), as well as the 
decision itself.  The SSA responded in January 1997 that 
since the veteran was now over 65 years of age, his records 
had been transferred to a retirement claim status, and the 
disability portion of his records were no longer available.

In this case, it is impossible to say with absolute certainty 
that the service-connected disabilities alone would prevent 
the veteran from securing or following a gainful occupation 
in light of his education and limited experience.  However, 
after a longitudinal review of the evidentiary record, 
including the VA examiners' findings and the testimony of the 
veteran, the Board finds that the evidence for and against 
the claim is in equipoise and, in consideration of the 
principle of reasonable doubt, the veteran prevails.  
Accordingly, a total rating based on individual 
unemployability is warranted in this case.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.321(b), 4.16 
(1998).


ORDER

A total disability rating based on individual unemployability 
due to service connected disability is granted, subject to 
the applicable laws and regulations governing the payment of 
monetary awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

